IN THE SUPREME COURT OF THE STATE OF NEVADA


                DEUTSCHE BANK TRUST COMPANY                            No. 69637
                AMERICAS AS INDENTURE TRUSTEE
                FOR THE REGISTERED HOLDERS OF
                SAXON ASSET SECURITIES TRUST
                2004-3, MORTGAGE LOAN ASSET
                BACKED NOTES, SERIES 2004-3                                 FILED
                ERROUEOUSLY NAMED AS                                        MAY 0 3 2016
                "DEUTSCHE NATIONAL TRUST
                                                                           TRACE K. LINDEMAN
                COMPANY",                                               CLERK Oc/
                                                                                t SUPREME COURT
                                                                       BY
                                   Appellant,                                DEPUTY CLERK
                              vs.
                RODNEY HOLDINGS, LLC,
                                   Respondent.




                                      ORDER DISMISSING APPEAL

                            This is an appeal from findings of fact, conclusions of law, and
                order entered in a quiet title action. Eighth Judicial District Court, Clark
                County; Valerie Adair, Judge.
                            We previously ordered appellant to show cause why this
                appeal should not be dismissed for lack of jurisdiction, noting that several
                counterclaims appeared to remain pending in the district court, and the
                district court did not certify its order as final under NRCP 54(b).           See
                NRAP 3A(b)(1); Lee v. GNLV Corp., 116 Nev. 424, 996 P.2d 416 (2000). In
                response, appellant concedes that the district court order does not resolve

SUPREME COURT
      OF
    NEVADA


(0) I.947A
                                                                                            -1384
                all claims against all parties. Accordingly, we conclude that we lack
                jurisdiction and we
                            ORDER this appeal DISMISSED.




                                                            G-A ALAI \       J.
                                                Hardesty


                                                                             J.
                                                Saitta


                                                            PleidA
                                                Pickering




                cc:   Hon. Valerie Adair, District Judge
                      Janet Trost, Settlement Judge
                      Wright, Finlay & Zak, LLP/Las Vegas
                      The Law Office of Mike Beede, PLLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1907A
                                                   2